DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.

Claims 2, 10 and 18 are currently amended, claims 3-9, 11-17 and 19-25 are as previously presented and claim 1 was previously cancelled.
In summary, claims 2-25 are pending in the application.

Reasons for Allowance
After performing an updated search of applicable prior art and a review of the art listed in the IDS forms submitted with the amendment, the Examiner has determined that the application is in condition for allowance.

With regard to claim 18 claiming a method, comprising: at an electronic device having a touch-sensitive display: displaying, via the touch-sensitive display, an avatar editing environment, wherein displaying the avatar editing environment includes concurrently displaying, within the avatar editing environment: a representation of an avatar having a plurality of selected avatar elements; and a first affordance; detecting selection of the first affordance; in response to detecting selection of the first affordance, displaying, within the avatar editing environment, a plurality of color options for a category of avatar elements; and after detecting selection of a first color option that corresponds to a first color, displaying, within the avatar editing environment, a plurality of element options for the category of avatar elements having the first color are in total, a unique combination of features and are non-obvious over the art of record.

Claims 2 and 10, claiming a device and a non-transitory computer-readable storage medium respectively, essentially incorporate the methods of claim 18 and thus, are a unique combination of features that are not obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613